Peters, J. (dissenting).
I respectfully dissent.
Mindful that licenses issued in Nassau and Suffolk Counties and in the City of New York are subject to review upon renewal (Penal Law § 400.00 [10]) and that such periodic review is not statutorily provided for in "upstate” counties (see, Bitondo v State of New York, 151 Misc 2d 182, mod 182 AD2d 948), it is clear that the process of amendment of a license is the method by which "upstate” licensing officers can ensure that the licensee remains eligible for the license issued.
Penal Law § 400.00 (1), which concerns eligibility for issuance or renewal of a license, specifically requires as follows: "No license shall be issued or renewed pursuant to this section except by the licensing officer, and then only after investigation and finding that all statements in a proper application for a license are true. No license shall be issued or renewed except for an applicant (a) of good moral character; (b) who had not been convicted anywhere of a felony or a serious offense; (c) who has stated whether he has ever suffered any mental illness or been confined to any hospital or institution, public or private, for mental illness; and (d) concerning whom no good cause exists for the denial of the license.”
While Penal Law § 400.00 (9) concerns amendment of a license regarding the addition or deletion of weapons, historically courts have permitted a licensee to apply for an amendment to the license to remove restrictions previously placed thereon. Penal Law § 400.00 (9) empowers the licensing officer to exercise his discretion in ruling upon the application for an *9amendment. An application for an amendment of a license to merely "add” a new weapon or "delete” a weapon may not necessarily trigger a review of the licensee’s continuing eligibility. However, the licensee’s responses to questions posed in the application itself* may cause such review even though the response would not cause a revocation of the license pursuant to Penal Law § 400.00 (11)—the limited standard of review found by the majority. Moreover, should the licensing authority find that such license is no longer being used for the intended purpose, it is empowered to revoke the license or change the restrictions thereon (see, 1991 Opns Atty Gen 91-72).
While I agree that a second Judge may not revoke a license issued by a Judge of a concurrent jurisdiction without good cause (see, Matter of Leone v Silverman, 153 AD2d 862), the prior granting of a pistol license does not give the holder a vested right to retain it (see, Matter of Moore v Gallup, 267 App Div 64, 68, affd 293 NY 846). Here, petitioner alleges that the purposes for which he sought amendment were to delete one firearm and add two, and to obtain a "new” license on a more convenient form. His second purpose, in and of itself, authorized a "good cause” review (see, Matter of Demyan v Monroe, 108 AD2d 1004; Matter of Sherwood, 80 Misc 2d 215). As the authority of a licensing officer to impose restrictions is now settled (see, Matter of O’Connor v Scarpino, 83 NY2d 919), clearly the act of imposing restrictions on a previously unrestricted license is permissible provided the action is not arbitrary or capricious and the licensee is given an opportunity to be heard.
Mikoll, J. P., Mercure and Yesawich Jr., JJ., concur with Crew III, J.; Peters, J., dissents in a separate opinion.
Adjudged that the petition is granted, with costs, to the extent that the hunting and target shooting restriction placed upon petitioner’s carry concealed firearms license is to be removed and petitioner is to be issued an unrestricted license in this regard.

 For example, if an applicant for an amendment to a license responds affirmatively to the question on the application, "Have you undergone treatment for alcoholism or drug abuse?”, I am of the opinion that such response would warrant a "good cause” review.